FILED
                            NOT FOR PUBLICATION                              JUL 27 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10475

              Plaintiff - Appellee,              D.C. No. 2:10-cr-00089-GMN

  v.
                                                 MEMORANDUM *
JULIAN VALDEZ-ARAGON,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                    Gloria M. Navarro, District Judge, Presiding

                             Submitted July 17, 2012 **

Before:       SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Julian Valdez-Aragon appeals from the 108-month sentence imposed

following his guilty-plea conviction for possession with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A)(viii). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Valdez-Aragon contends that the district court failed to appreciate its

discretion to vary downward from the Guidelines range based on the 18 U.S.C.

§ 3553(a) sentencing factors. This contention is unpersuasive. See United States v.

Carty, 520 F.3d 984, 996 (9th Cir. 2008) (en banc) (rejecting claim of error where

the district judge “gave no indication that he felt bound by the Guidelines range or

bound to treat the Guidelines sentence as presumptively reasonable”).

      Valdez-Aragon also contends that his sentence is substantively

unreasonable. In light of the totality of the circumstances and the section 3553(a)

sentencing factors, the sentence is substantively reasonable. See Gall v. United

States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                     11-10475